Citation Nr: 9930607	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a skull fracture, to include occipital neuritis. 


REPRESENTATION

Appellant represented by:	Craig S. Smith


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to October 
1970 and from March to October 1977.

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been presented to reopen the previously 
denied claim of entitlement to service connection for 
residuals of a skull fracture.

In February 1997, the Board remanded this case to the RO for 
additional development, to include a VA examination, and the 
case has since been returned for final appellate review.


FINDINGS OF FACT

1.  The evidence submitted since the May 1971 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  A chronic head disorder was not shown in service or for 
many years thereafter.

3.  Chronic residuals of an inservice skull fracture, to 
include occipital neuritis are not demonstrated.


CONCLUSIONS OF LAW

1.  The May 1971 RO decision, which denied service connection 
for residuals of a skull fracture, is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for residuals of a skull fracture, to 
include occipital neuritis is new and material.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Residuals of a skull fracture, to include occipital 
neuritis, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law, in the context of this issues on appeal, 
service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Detroit, Michigan VARO initially denied 
service connection for residuals of a skull fracture in a May 
1971 decision on the basis that the veteran sustained a skull 
fracture prior to service and that any residuals thereof were 
not shown to have been aggravated by a superimposed injury 
during service.  The veteran was informed of this decision 
that same month.  The Board observes that, in the subsequent 
year, the veteran made no submissions to the RO that could be 
interpreted as a valid Notice of Disagreement under 
38 C.F.R.§ 20.201 (1999).  The May 1971 decision is therefore 
final.  See 38 U.S.C.A. § 7105(c).  Hence, the evidence 
previously of record must be considered in light of the 
evidence submitted since May 1971 in order to determine 
whether new and material evidence has been submitted.

In this case, the veteran has submitted numerous private and 
VA medical records, dated from 1993 to 1998, which were not 
of record at the time of the May 1971 RO decision.  The Board 
agrees with the RO that a January 1996 VA medical report, in 
which the VA physician entered a clinical assessment of 
"neck pain (status post) injury 1970's," is new to the 
record, and, in view of the less stringent standard for 
materiality set forth in Hodge, the Board finds that this new 
evidence bears directly and substantially on the question of 
whether the veteran currently has residuals of a skull 
fracture, to include occipital neuritis as a result of 
service.  Accordingly, new and material evidence has been 
submitted, and the claim for service connection for residuals 
of a skull fracture, to include occipital neuritis is 
reopened.

Having reopened the veteran's claim for service connection 
for residuals of a skull fracture, to include occipital 
neuritis, the Board observes that the next step following the 
reopening of the veteran's claim is consideration of the 
claim on a de novo basis.  However, in Elkins, the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Only after a determination that the claim is well 
grounded may the VA proceed to evaluate the merits of the 
claim, provided that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206-7 (1999). 

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette, 
8 Vet. App. at 73.  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: there 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; there must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and 
there must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation. Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage.

Medical reports, submitted by Kalamazoo State Hospital, 
Kalamazoo, Michigan, dated from 1968 to 1969, pertinently 
reflect that the veteran sustained a fracture to his skull in 
early childhood (age seven or eight) after he was hit by a 
motor vehicle.  At the time of the accident, the veteran was 
noted to have been delirious with no recollection of the 
incident and that he was hospitalized for four weeks.  The 
examiner indicated that in 1968, the veteran had been 
involved in another motor vehicle accident in which he was 
knocked unconscious for a period of time.  A neurological 
examination in August 1968 was normal.  During a mental 
status examination, also conducted in August 1968, the 
veteran reported that since his childhood skull fracture, he 
had developed an uncontrollable and violent temper.  He 
related that it began with headaches and that he would become 
unaware of what he was doing.  The examiner concluded that 
the veteran had a history of a childhood skull fracture at 
the age of seven, a violent and uncontrollable temper, 
homicidal and suicidal tendencies, and frequent headaches 
which increased in severity if the veteran was in a rage.  
The impression of the examiner was chronic brain syndrome 
associated with trauma and behavioral reaction.  In January 
1969, the veteran sustained two additional head injuries 
during his hospitalization, as well as an injury which 
required a cervical extension collar.  

During a February 1970 enlistment examination, the veteran's 
head and neurological system were normal.  A Report of 
Medical History, dated in February 1970, reflects that the 
veteran denied having a history of a head injury.  It was 
noted by the examiner that the veteran had been a voluntary 
patient at the Kalamazoo State Hospital, however, the nature 
of the disability was not recorded.  When seen in the 
neurology clinic in early September 1970, the veteran related 
that he had sustained a fracture of the occipital area of the 
skull at age eight.  It was noted that from the time of his 
childhood skull fracture to the time he entered the Army, he 
had not had any difficulty with headaches or seizure 
activity.  At age seventeen the veteran had strained his neck 
and wore a brace for four days.  The veteran reported that he 
had fallen two weeks previously, hit his head, but was not 
knocked unconsciousness.  Since that time, he reported that 
he had trouble stooping with hard exercise and that he would 
develop a headache from the back of his head which moved 
forward to his eyes.  He related that he would develop 
numbness in the back of his head and that he felt unsteady 
when he stood up rapidly.  During an examination in September 
1970, tenderness was shown at the origin of the posterior 
cervical muscles on the occiput and pressure on the occipital 
nerves reproduced symptoms, such as a "dizzy" sensation.  
Otherwise, the veteran's neurological system was intact.  The 
impression of the examiner was occipital neuritis secondary 
to injury to the post-cervical muscles (rule out bony 
abnormality of base of skull).  

During service, in mid-September 1970, the veteran was placed 
on a limited profile as a result of headaches due to an 
injury to the muscles at the back of the head.  The veteran 
was instructed to continue with training as much as possible 
and should only fall out of ranks or stop physical training 
if his headaches became severe.  During a clinical evaluation 
at discharge in September 1970, the veteran's head and 
neurological system were noted to have been normal.  On a 
Report of Medical History, dated in September 1970, the 
veteran denied having a history of a head injury.  He 
reported that he had been hospitalized in August 1969 at the 
Kalamazoo Hospital for emotional and mental problems.  In 
October 1970, a Medical Evaluation Board recommended that the 
veteran be discharged from active service as a result of a 
severe impulsive personality disorder which had existed prior 
to service and had not been aggravated by active service.  

The appellant was seen for a VA examination in January 1971.  
A history of an occipital skull fracture at age eight was 
noted, and the appellant complained of headaches.  Physical 
examination disclosed no abnormality on x-ray.  Physical and 
psychological studies resulted in a diagnosis of a skull 
fracture by history, without current findings.

During a December 1976 enlistment examination for the United 
States Army, the veteran's head and neurological systems were 
found to have been normal.  A review of a December 1976 
Report of Medical History, reflects that the veteran denied 
having a head injury.  He reported that he did not have any 
serious health problems.  During a June 1977 examination for 
retention the veteran's head and neurological system were 
normal.  A review of a June 1977 Report of Medical History 
reflects that the veteran reported having sustained a head 
injury and a skull fracture at age eight.  During a September 
1977 examination for discharge from service, the veteran's 
head and neurological system were again normal.  A Report of 
Medical History, dated in September 1977, reflects that the 
veteran reported having sustained a head injury in 1960 as a 
result of being hit by a motor vehicle.  During an October 
1977 examination, the veteran was found to have been 
qualified for retention.  It was reported that the veteran 
had sustained a head injury/skull fracture in 1960 which was 
considered to have been non-disabling with no sequelae.  

Statements, dated in July and November 1994, were submitted 
by [redacted], [redacted] and [redacted], 
respectively.  Mr. [redacted] reported that in May 1994, he and 
the veteran attended a Memorial Day observance and that the 
veteran was in deep duress as a result of headaches caused by 
cannon fire during the celebration.  Mr. [redacted] indicated 
that he took the veteran to the Battle Creek, Michigan VA 
Medical Center for emergency treatment and that the veteran 
was released.  Mr. [redacted] reported that he had no knowledge 
of the nature of the injury sustained by the veteran during 
service but that he remembered the veteran informing him that 
he was being released from service as a result of a medical 
problem.  Mr. [redacted], the veteran's brother, related that he 
had no recollection of the veteran suffering from chronic 
headaches or sustaining a skull fracture at age eight. 

Numerous VA treatment reports, dated from 1993 to 1995, 
reflect that the veteran reported having sustained a skull 
fracture at age eight and that he has had headaches and 
numbness of the left hand.  The veteran also reported having 
sustained an injury to his head during service in 1970 from 
explosions on an infantry course.  A diagnosis of tension 
type headaches (history of skull fracture (age eight)) was 
recorded.   

A May 1995 medical report, submitted by Battle Creek Health 
System, reflects that the examiner noted that the veteran had 
suffered a skull fracture at age eight without any evidence 
of sequelae.  The examiner recorded the veteran's statement 
that in 1970, he had suffered "some sort of shock or 
concussion" during a training exercise in service and that 
he had headaches since.  Examination conducted in May 1995 
was normal; a diagnosis of chronic headaches was entered.  
There is no indication that this examiner had access to the 
veteran's claims file.

During an October 1996 hearing before the undersigned Board 
member at the RO in Detroit, Michigan, the veteran testified 
that prior to service, he had fractured his skull at age 
eight but that he did not experience any incapacitating 
symptoms as a result thereof.  He reported that he currently 
had occipital neuritis and headaches as a result of falling 
into a foxhole and ramming the back of his neck into a steel 
pot during basic training in 1970.  The veteran testified 
that he received a medical discharge.  The veteran reported 
that, during a 1977 physical examination, he gave a history 
of having sustained a childhood skull fracture but that he 
did not report the 1970 in-service head injury.  The veteran 
testified that between 1977 and 1993, he had had headaches 
and tingling of the hands as a result of the in-service head 
injury, that he did not seek medical treatment because of 
financial reasons, and that he self-medicated his symptoms 
with over-the-counter medication.   

VA treatment reports, dated from 1995 to 1997, reflect that 
in 1996, a VA physician entered a clinical assessment of 
"neck pain (status post) injury 1970's."  There is no 
indication, however, that the VA examiner in 1996 had access 
to the veteran's complete medical history (i.e., the 
childhood skull fracture or the two additional head injuries 
in 1969) or the claims folder.  

A review of a January 1998 VA Neurology examination report, 
reflects that the examiner reviewed the veteran's claims file 
prior to the examination.  During the examination, the 
veteran complained of chronic neck pain as a result of an 
injury he had sustained during service.  It was noted that 
the veteran had sustained a fracture to his skull during 
childhood but that he did not experience any symptoms until 
he entered service.  The VA examiner noted that previous 
cervical X-rays, an electromyogram, and an MRI study were 
normal with no evidence of any compression lesion.  An 
electromyogram of the upper extremity was also normal without 
evidence of any radiculopathy or peripheral neuropathy.  A 
neurological examination in January 1998 resulted in the 
clinical impression of paravertebral cervical spasm without 
evidence of cervical radiculopathy, peripheral neuropathy, 
myelopathy or osteoarthritis.  The examiner indicated that 
any paracervical muscle tightness appeared to have been 
functional in origin.  The examiner noted that the veteran 
had sustained a fracture to the skill during childhood, but 
it was his opinion that there was no evidence of any current 
residual occipital neuritis as a result thereof.  Indeed, it 
was the VA examiner's conclusion that there was no anatomical 
basis to support a diagnosis of occipital neuritis.   

Numerous VA treatment reports, dating from November 1994 to 
October 1998, pertinently reflect that the veteran continued 
to complain of neck pain, pain in the left forearm and thumb 
regions, and tingling paresthesias in the forearms and hands 
as a result of having fallen into a fox hole during service 
in 1970.  The veteran was also found to have had C8 
radiculopathy on electromyographic study in June 1998, 
however, these records are devoid of a medical opinion 
establishing an etiological relationship between such 
disorder to an incident in service.  

In this case, the veteran contends that during service in 
1970, he fell into a foxhole, hit his head on a steel pot and 
has suffered from headaches and occipital neuritis since as a 
direct result.  While he admits sustaining a skull fracture 
during childhood, he states that did not have any 
incapacitating symptoms, such as occipital neuritis and 
headaches as a result thereof.  In support of his contentions 
service medical records reflect a single clinical impression 
of occipital neuritis and that the veteran was placed on a 
limited profile as a result of headaches due to an injury to 
the muscles at the back of the head in September 1970.  
Significantly, however, during a September 1970 discharge 
examination the veteran's head and neurological system were 
normal.  While the appellant was given a medical discharge at 
that time, the basis for the discharge was a severe impulsive 
personality disorder; not complications associated with the 
September 1970 injury.  

Furthermore, despite the veteran's September 1970 head 
injury, he was without evidence of any disabling residual on 
VA examination in January 1971, and he was able to reenlist 
in December 1976.  Hence, the competent evidence shows that 
any residual from the September 1970 injury was acute and 
transitory in nature, and it did not result in chronic 
disabling residuals.  Further supportive of this conclusion 
is the fact that during examinations conducted in December 
1976, September 1977, and October 1977, the veteran's head 
and neurological systems were normal.  Moreover, during an 
October 1977 examination, any skull fracture or head injury 
was noted to have been non-disabling and the veteran did not 
contend otherwise.  

While the Board acknowledges the January 1996 VA physician's 
clinical assessment of "neck pain (status post) injury 
1970's," there is no indication that the VA examiner had 
reviewed the veteran's claims file prior to the examination 
or had access to the complete medical history (i.e., the 
veteran's childhood skull fracture, two additional head 
injuries in 1969 as well as an injury which required a 
cervical extension collar).  Thus, while an examiner can 
render a current diagnosis based on his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran, unless it is based on a thorough review of the 
record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
The examiner in January 1996, did not review the record 
thoroughly, and hence, that opinion is of de minimus 
probative value.
 
Instead, the Board accords more weight to a January 1998 VA 
examiner's opinion, indicating that the paracervical 
tightness experienced by the veteran during the examination 
was more functional in origin and that there was no 
anatomical basis to support a diagnosis of occipital 
neuritis.  While the VA examiner in January 1998 noted that 
the veteran had sustained an injury during service, as well 
as a childhood skull fracture, he concluded that there was no 
evidence of any current residual occipital neuritis as a 
result thereof.  In according greater weight to the January 
1998 VA examiner's opinion,	 the Board observes that the 
examiner reviewed the veteran's entire claims file, to 
include the pre-service medical records from Kalamazoo State 
Hospital, service medical records and post-service medical 
evidence, to include the January 1996 VA opinion.  Further, 
the examiner conducted a through physical and neurological 
examination of the veteran.  The examiner also reviewed x-
rays, electromyogram, and MRI reports.  Therefore, the Board 
accords less weight to the opinion of the January 1996 VA 
examiner.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("[t]he BVA has the duty to assess the credibility and 
weight to be given the evidence")); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Accordingly, the Board finds 
the opinion of the January 1998 VA examiner to be of 
preeminent probative value.

The Board acknowledges the sincerity of the testimony 
provided by the veteran at the October 1996 hearing with 
respect to the etiology of his occipital neuritis.  However, 
as a lay person, the veteran is not competent to render an 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).   In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a skull 
fracture, to include occipital neuritis.  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the assertion 
that the January 1998 examination was inadequate.  That 
assertion, however, is baseless.  The examiner examined the 
veteran, the examiner thoroughly reviewed the file, and the 
examiner provided a reasoned competent opinion.  In contrast 
the assertion that the examination was inadequate is 
presented without clinical evidence, or any competent showing 
to the contrary.  Accordingly, the Board finds that further 
studies are unnecessary.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a skull 
fracture, to include occipital neuritis is reopened.  Service 
connection for residuals of a skull fracture, to include 
occipital neuritis is denied. 


_________________________________
DEREK R. BROWN
Member, Board of Veterans Appeals

 

